Exhibit 10.36

 

May 6, 2009

 

Via E-Mail

 

James Brailean

Chief Executive Officer

NextWave Wireless Inc.

10350 Science Drive

San Diego, CA 92121

 

 

Re:

Letter Agreement; Francis Harding Employment Benefits

 

 

Dear Jim:

 

The purpose of this letter agreement (hereafter, “Agreement”) is to confirm the
mutual understanding regarding the provision of additional employment benefits
to the undersigned (hereafter, “Executive”) which are not otherwise provided to
executives of NextWave Wireless Inc., a Delaware company (hereafter, “Company”),
in accordance with the company’s standard executive employee benefit offerings.

 

If the Company is in agreement with the terms set forth in this Agreement,
please: (i) sign and date the two (2) copies of the acknowledgement below; (ii)
retain one (1) original acknowledgement for the Company’s records; and (iii)
please forward an original executed copy of the acknowledgement to the
undersigned.

 

Status; Duties; Term

 

Each of the Company and Executive (hereafter, collectively, “Parties”)
acknowledge and agree that Executive shall serve as the Company’s Chief
Financial Officer (hereafter, “CFO”) position, with an effective date of May 4,
2009 (the “Effective Date”). The Parties agree that during the Term (as
hereinafter defined) Executive will also continue to be employed as the
Company’s Executive Vice President, Corporate Controller and Chief Accounting
Officer. Executive’s responsibilities shall and have included the preparation
and management of the following: (i) fiscal 2008 year end accountings, which
will have encompassed the successful completion of the 2008 audit with Ernst &
Young LLP; (ii) first quarter 2009 accountings; and (iii) the preparation and
filing of the company’s SEC Form 10K for fiscal 2008 and the Company’s SEC Form
10Q for the first quarter of fiscal 2009. The Parties recognize the extensive
effort by Executive that was required in order to successfully complete these
projects.

 

--------------------------------------------------------------------------------





 

The initial term of this Agreement shall be for the period commencing on the
Effective Date and ending on the third (3rd) anniversary thereafter (hereafter,
the “Term”). The Term shall be automatically extended by one (1) additional day
for each day beyond the conclusion of the initial Term of this Agreement that
the Executive remains employed by the Company.

 

Termination

 

The Company recognizes that Executive’s contribution to the Company’s success
will be substantial; and the Company wishes to encourage the Executive to remain
with and devote full time and attention to the business affairs of the Company
and wishes to provide income protection to Executive for a period of time in the
event of an involuntary termination of his employment without Cause (as
hereinafter defined) or a voluntary termination of his employment for Good
Reason (as hereinafter defined) during the Term of this Agreement. A termination
of Executives employment by the Company for “Cause”, for the purpose of this
agreement shall mean any termination relating to: (i) any act or acts
constituting a felony or any other crime involving moral turpitude; and/or (ii)
any material failure by Executive to perform his duties as described in this
Agreement in a manner consistent with his position, but only after the Company
delivers to a written notice of such failure at least sixty (60) business days
prior to the effective date of the Executive’s termination of his employment for
a material failure or violation, which notice shall set forth the specific
actions, inactions, violations or failures of the Executive that, in the
Company’s view, permit the Company to terminate his employment for a material
failure or violation, and the Executive shall fail or refuse, within the thirty
(30) business day period following his receipt of such notice, to either
discontinue the actions or inactions, or otherwise cure or correct the
deficiencies or behaviors, that were set forth in such notice as grounds for the
Company terminating his employment, unless such deficiencies cannot be cured
within such thirty (30) business day period then Executive shall have diligently
commenced such cure or correction but in no event shall the cure period exceed
ninety (90) days. A termination of Executive’s employment by the Company for
“Good Reason” shall mean any termination arising out of related to: (a) a
diminution in Executive’s rate of salary; (ii) a diminution in Executive’s
authority, duties, or responsibilities, as determined by Executive in his sole
discretion; or (iii) a material breach by the Company of this Agreement.

 

In the event that Executive’s employment with the Company is terminated for
either Good Reason or without Cause (hereafter, either a “Company Termination”),
the Company shall deliver the following to Executive: (i) all accrued salary and
wages as of the date of termination; (ii) accrued vacation as of the date of
termination and (iii) that sum equal to six (6) months of Employer’s base salary
then in effect (hereafter, the “Termination Payment”). In the event of such
Company Termination, the Termination payment, accrued wages, and accrued
vacation shall be delivered to Executive within three (3) calendar days after
the effective date of the Company Termination. The Company further represents
and agrees that, in the event of a Company Termination, it shall provide
continued medical, dental and vision insurance coverage for the Executive and
each of his eligible dependents, at the Company’s expense, for a period of six
(6) months after the effective date of the Company Termination, of a kind and
quantity

 

 

 

 

2

 

--------------------------------------------------------------------------------



provided to Executive and his eligible dependants prior to such Company
Termination (hereafter, the “Company Termination Insurance Benefit”). Executive
shall be entitled to participate in the Company’s COBRA benefit plans following
the conclusion of the Company Termination Insurance Benefit.

 

In the event that Executive’s employment is terminated by the Company for cause,
the Company shall, within three (3) days after the effective date of such
termination for cause deliver to Executive all accrued wages and salary owed to
Executive.

 

The Company and Executive agree that in the event of a Company Termination or
upon the conclusion of the term of this Agreement, the Company shall retain
Executive as a independent contractor consultant, subject to execution of a
mutually agreeable contract, whereupon Executive shall provide general
managerial and financial consultancy services to the Company (hereafter, the
“Services”) for the six (6) month period (hereafter, the “Consulting Term”)
following the termination of Executive’s employment with the Company. The
Company shall compensate the Executive in the minimum amount of Five Thousand
Dollars ($5,000) per week during the Consulting Term paid bi-weekly. In the
event that the quantum of Services provided by Executive to the Company exceeds
twenty (20) hours per week, the Company shall pay Executive the additional sum
of Two Hundred Fifty Dollars per hour ($250/hour) for every hour worked by
Executive in excess of twenty (20) hours per week. Executive shall make himself
reasonably available either in person or by telephone to answer questions,
provide information and to otherwise provide services and assistance to the
Company as may be requested from time to time; and will provide the Company with
truthful and complete cooperation in litigation matters arising out of or
related to Executive’s activities or duties while employed by the Company,
whether or not such matters have commenced as of the termination of his
employment.

 

 

Compensation

 

The Company agrees to, within two (2) weeks after its execution of this
Agreement, to deliver a check made payable to Executive in the amount of Thirty
Thousand Dollars ($30,000) (hereafter, the “Retention Payment”). The Company
shall pay Executive an hourly salary of one hundred fifty three Dollars
($153.00) (hereafter, the “Salary”), effective as of January 1, 2009 which
Salary may be increased from time to time by the Company. The Company agrees,
within (2) weeks after its execution of the Agreement, to deliver a check made
payable to Executive for the retroactive salary sum, equal to the difference
between Salary and prior hourly salary, multiplied times total hours previously
paid for the period from January 1, 2009 thru date of execution. The Parties
acknowledge and agree that the Company shall withhold all customary withholdings
from the Retention Payment. In no event shall the Salary be reduced from the
amount set forth in this Agreement.

 

 

 

 

3

 

--------------------------------------------------------------------------------





Concluding Remarks

 

I thank you for your consideration of the foregoing and look forward to your
response. As indicated above, if the Company is agreement with the terms of this
Agreement, please execute the acknowledgement on the next page and return an
original copy to the undersigned.

 

Very Truly Yours,

 

/s/ Francis J. Harding

 

Francis J. Harding

 

 

 

 

 

 

FJH:fjh

cc: Robert T. Symington, Chairman Audit Committee of the NextWave Wireless Inc.
Board of Directors.

 

 

 



 

 

 

4

 

--------------------------------------------------------------------------------



 

ACKNOWLEDGEMENT

 

 

THE COMPANY ACKNOWLEDGES THE FOREGOING AGREEMENT AND AGREES TO EACH AND EVERY
TERM CONTAINED THEREIN.

 

 

“COMPANY”

 

NextWave Wireless Inc., a Delaware corporation

 

 

By

/s/ James Brailean

 

James Brailean

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

 